 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNIVERSAL UTILITIES,INC.andLOCAL 917, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,Petitioner.Case No. 2-RC-6455.March 25, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Aaron Weiss-man, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employerisengagedincommerce within themeaning of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct for the followingreasons:The Employer contends that its current contract withUniversalUtilitiesEmployees Association, an independentunion herein called the Association, constitutes a bar to thisproceeding. The contract urged as a bar was entered into onJanuary 2, 1953, and was to be effective until May 31, 1955.The Petitioner contends that the contracting union is defunctand therefore incapable of administering the contract.The record discloses that the Association was formedduring the early part of January 1953, at which time officerswere elected and the above-noted contract negotiated withtheEmployer.Monthlymeetings were held and dues werecollected untilMay or June 1953 when the members, approxi-mately 12 in number, apparently dissatisfied with the Asso-ciation's relations with the Employer, decided to cease payingdues. Sometime toward the latter part of the summer or earlyfallof 1953, the members signed authorization cards of theIntervenor' but, shortly thereafter, the Intervenor, upon beinginformed of the existence of the contract between the Associ-ation and the Employer, withdrew its'petition before the StateLabor Relations Board, and informed the employees that itcould- not represent them at that time. Subsequently, at ameeting called by the president in November 1953, whichwas attended by all of the members, the employees unan-imously voted to disband the Association, after which theylistened to a representative of the Petitioner expound on the'Metal Trades Branch, Local Union 638, United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the United States and Canada, AFL, was permittedto intervene in this proceeding, and apparently desires to be placed on the ballot in the electiot,herein directed.108 NLRB No. 15. UNIVERSAL UTILITIES, INC.59merits of the Petitioner as a bargaining representative.2 Fol-lowing histalk, all of the employeessigned application cardsformembershipin the Petitioner.Several days later, theemployees signed a petition disestablishingtheAssociationand designating the Petitioneras theirrepresentative.Testimony was uncontradicted that the Association is nolonger a functioning organizationand that thereis no existingsegment capableof administeringthe current contract. Withthe exception of the shopsteward who appearedat the hearihkbutdidnotrepresenttheAssociation, all officers of theAssociation have leftthe serviceof the Employer;the assetsof the Association have been divided upamong the formermembers; 3 no meetingshave been held, andno grievances,as giich, have been processedby the Associationsince thedisaffiliation inNovember 1953.Moreover,although theAssociation was servedwith noticeof the hearing, it did notattemptto intervene,nor did it appear atthe hearing.In view of the foregoing,we concludethat for all practicalpurposestheAssociationisdefunct4 and, therefore, notcapable of administering its contractwith the Employer.' Ac-cordingly,we find thatthe existing contractdoes not bar arepresentation election at this time.4.The followingemployees constitute a unit appropriatefor the purpose of ebllective bargainingwithin themeaningof Section9 (b) of the Act:All servicemechanics,installationmechanics, and instal-lation helpersemployed by the Employer at its Great Neck,Long Island, New York, operations,excludingall fuel oiltruckdrivers, yardmen, office clerical employees, stockmen,dispatchers,truck mechanics, guards, watchmen,professionalemployees,and supervisorsas defined in the Act.'[Text of Direction of Election omitted from publication.]Members Rodgers and Beeson took no part in the consider-ation of the above Decision and Direction of Election.2Although the representatives of the Petitioner had been invited by the president of the As-sociation to speak to the employees, there is no showing that the Petitioner's repre-sentative had a part in the disaffiliation vote of the Association. To the contrary, it appearsthat the representative of the Petitioner was not present during the discussion relating todisaffiliating,and that he appeared and talked to the gathering after the employees had voted.3In view of the fact that the entire membership voted to disaffiliate it does not appear thatthe Association has any members at the Employer's plant.4C & D Batteries, Inc., 107 NLRB 1405 at 3; Benjamin Air Rifle Company, 107 NLRB104 at 3.'Standard Brass Manufacturing Company, 101 NLRB 1032 at 1033.6 The parties are in agreement with the unit as amended at the hearing.